283 N.W.2d 896 (1979)
In the Matter of the Application for the Disbarment of Roger Charles HENNINGS, an Attorney of the State of Minnesota.
No. 48975.
Supreme Court of Minnesota.
August 3, 1979.
Michael J. Hoover, Admin. Director on Professional Conduct, Lawyers Professional Responsibility Bd., St. Paul, for appellant.
Roger Charles Hennings, pro se.
Heard, considered, and decided by the court en banc.
PER CURIAM.
This disbarment proceeding arises out of 27 complaints against respondent involving deceits, falsehood, misrepresentation, forgeries, conversions, and other fraudulent acts culminating in conviction in Hennepin County District Court on July 31, 1978, of one count of theft by trick of over $2,500 and conviction in Ramsey County District Court on November 9, 1978, of four counts of theft of over $2,500, each conviction *897 based upon pleas of guilty. Respondent is now confined at Stillwater State Prison pursuant to sentences imposed for these crimes.
Respondent does not contest the grounds for discipline but has urged upon us that he be indefinitely suspended rather than disbarred, based upon a fundamental change in his life and his purpose of now dedicating his life to the Christian ministry. We in no sense dismiss these representations out of hand but are not persuaded that his continuance as a lawyer is essential to his goal of becoming a chaplain in an institutional ministry. More important, our obligation to the profession of law and the judicial system compels a conclusion, on this record, that disbarment is mandated.
Accordingly, respondent, Roger Charles Hennings, is herewith disbarred from the practice of law in the state of Minnesota.